          Case 1:20-mj-00189-ZMF Document 5 Filed 10/02/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
              v.                                     :      No. 20-mj-189 (ZMF)
                                                     :
                                                     :
SHAHN GILES,                                         :
TAQUAN CANARTE AND                                   :
MONDO BROOKS                                         :
                                                     :
                   Defendants.                       :


                      GOVERNMENT=S OMNIBUS MEMORANDUM
                       IN SUPPORT OF PRE-TRIAL DETENTION


       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

Defendants Shahn Giles, Taquan Canarte, and Mondo Brooks be detained pending trial pursuant

to 18 U.S.C. § 3142(f)(1)(C) [Serious Drug Felony]. With respect to defendant Brooks, the

government additionally requests his detention pursuant to 18 U.S.C. § 3142 (f)(1)(A) [Possession

of Firearm during Drug Trafficking Offense]. With respect to each of the Defendants, there is a

rebuttable presumption that no conditions or combinations of conditions can effectively ensure the

Defendants’ appearance in this case and otherwise protect the community, pursuant to 18 U.S.C.

§ 3142(e)(3)(A). In addition, with respect to Defendant Brooks only, a rebuttable presumption

also exists pursuant to 18 U.S.C. § 3142(e)(3)(B).

       The government respectfully requests that the following points and authorities, as well as

any other facts, arguments and authorities presented at the detention hearing, be considered in the


                                                1
          Case 1:20-mj-00189-ZMF Document 5 Filed 10/02/20 Page 2 of 9




Court’s determination regarding pre-trial detention.

                                       Procedural History

       On September 24, 2020, Defendant Giles was charged by Complaint with one count of

Unlawful Possession with Intent to Distribute 40 grams or more of Fentanyl, pursuant to 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B)(vi). Defendant Canarte was charged by Complaint with one count

of Possession with Intent to Distribute Fentanyl, pursuant to 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C). Defendant Brooks was charged by Complaint with one count of Possession with

Intent to Distribute Fentanyl and one count of Possession with Intent to Distribute Cocaine Base,

pursuant to 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and count of Using, Carrying and Possessing

a Firearm During a Drug Trafficking Offense, pursuant to 18 U.S.C. § 924(c)(1). Based on the

nature and circumstances of the offenses, as well as Defendants’ history and characteristics, the

government respectfully requests that the Court hold each of the Defendants without bond pending

trial to ensure the safety of the community, as none can overcome the rebuttable presumption in

favor of detention.

       At today’s initial appearance, the government intends to orally move for Defendants’

detention pending trial pursuant to the above-referenced provisions of the federal bail statute, and

any additional provisions that may apply upon review of the Pretrial Services Agency report.

Upon agreement of the defense and in light of the current national public health emergency related

to COVID-19, the government requests to immediately proceed to the detention hearing.

       Pursuant to 18 U.S.C. §§ 3142(e)(3)(A), there exists a rebuttable presumption that no

conditions or combinations of conditions can effectively ensure the Defendants’ appearance in this

case and otherwise protect the community.         The government must establish by clear and


                                                 2
          Case 1:20-mj-00189-ZMF Document 5 Filed 10/02/20 Page 3 of 9




convincing evidence that a defendant is a danger to the community. United States v. Peralta, 849

F.2d 625, 626 (D.C. Cir. 1988). There are four factors under Section 3142(g) that the Court

should consider and weigh in determining whether to detain a defendant pending trial: (1) the

nature and circumstances of the offense charged; (2) the weight of the evidence against the

defendant; (3) his history and characteristics; and (4) the nature and seriousness of the danger to

any person or the community that would be posed by his release. See 18 U.S.C. ' 3142(g). In

consideration of these factors, along with the applicable rebuttable presumption, the government

respectfully submits that there is no condition, or combination of conditions, that would assure the

safety of the community or the Defendants’s appearance at future proceedings.

                     Nature and Circumstances of the Offenses Charged

       On September 23, 2020, officers of the Metropolitan Police Department (“MPD”) were in

the process of executing a series of search warrants authorized by the United States District Court

for the District of Columbia. During the execution of the warrants, officers received information

that certain subjects of the warrants, including Defendants Giles and Canarte, standing with a

group of individuals, including Defendant Brooks. Officers approached the group to execute the

search warrants for Defendants Giles and Canarte and inquired whether any other individuals in

the group were carrying firearms. In response, Defendant Brooks appeared to become nervous

and began backing away from law enforcement, and officers observed a bulge consistent with a

firearm in Defendant Brooks’s clothing.

       Believing that he was armed and to ensure officer safety during the execution of the

judicially-authorized warrants, law enforcement conducted a protective pat-down of the area of

Brooks’s clothing where the bulge was located. Officers immediately felt a hard metal object,


                                                 3
          Case 1:20-mj-00189-ZMF Document 5 Filed 10/02/20 Page 4 of 9




consistent with a firearm, and Defendant Brooks was secured and the firearm was recovered. The

firearm, subsequently determined to be a “ghost gun,” or personally made firearm, was a Poly80

9mm with no serial number. The firearm was loaded with a high-capacity magazine containing

fifteen (15) rounds of ammunition and one round in the chambers. Defendant Brooks was placed

under arrest and, during a search incident to arrest, officers recovered from his person the following

items: a clear plastic twist containing approximately 9.3 grams of white powder substance, which

field-tested positive for the presence of Fentanyl, and two additional twists containing

approximately 3.4 grams of white rock substance, which field-tested positive for the presence of

cocaine base.

       As previously noted, officers also had judicially-authorized search warrants for the person

of Defendants Giles and Canarte. During the search of Defendant Giles, law enforcement located

a plastic twist from his front pants area, which contained a white powder substance.             The

substance weighed approximately 56 grams. An additional plastic twist containing white powder

substance, weighing approximately 6 grams, was also recovered from Defendant Giles. A portion

of the white powder substance field-tested positive for the presence of Fentanyl. During the

search of Defendant Canarte, he was found to be in possession of a bottle of suspected

Promethazine. From his front pants area, law enforcement recovered a plastic twist containing

approximately 26 grams of a white powder substance. From his rear pants area, law enforcement

recovered approximately twelve (12) individual zips of a white powder substance, with a total

weight of approximately 8 grams. A portion of the white powder substance field-tested positive

for the presence of Fentanyl.

       First, the nature of the offense – given the dangerous nature of the controlled substance at


                                                  4
          Case 1:20-mj-00189-ZMF Document 5 Filed 10/02/20 Page 5 of 9




issue – weighs in favor of detention. Defendant Canarte was also in possession of another

controlled substance – Promethazine. Moreover, Defendant Brooks had an additional controlled

substance – crack cocaine – and a firearm on his possession.

Weight of the Evidence Against the Defendants

       The second factor to be considered, the weight of the evidence, also clearly weighs in favor

of detention. The evidence against each Defendant is also quite strong. As noted above, each of

the Defendants were found in actual possession of the narcotics (and firearm) at issue. The

recovery of the suspected narcotics, as well as the recovery of the firearm from Defendant Brooks,

was witnessed by law enforcement and captured on bodyworn camera video. Accordingly, the

weight of the evidence weighs in favor of detention.

                           Defendants’ History and Characteristics

       The third factor, the history and characteristics of the person, weighs in favor of

Defendants’ detention.1

       A. Defendant Brooks

        Although it appears that Defendant Brooks may have no prior adult criminal convictions,

his history and characteristics, as demonstrated by his apparent willingness to engage in

distribution of multiple controlled substances while armed, should give this Court great concern

about the danger he would pose to the community, if released.

       B. Defendant Giles

       At the time of the instant offense, Defendant Giles was on pretrial release and supervision




1
   The United States respectfully requests the opportunity to amend and/or supplement this
information based on information obtained by the Pretrial Services Agency once available.
                                               5
          Case 1:20-mj-00189-ZMF Document 5 Filed 10/02/20 Page 6 of 9




in D.C. Superior Court Case Number 2019 CF2 16390. Notably, in that case, Defendant Giles is

charged with both narcotics and firearms-related offenses. See Exhibit A (2019 CF2 16390

Gerstein). Indeed, it would appear the conduct that forms the basis of that offense is remarkably

similar to that at issue here – the possession with intent to distribute a substantial amount of

narcotics. Notwithstanding that Court’s willingness to release him into the community pending

trial, Defendant Giles has continued to engage in the very same conduct. Indeed, it appears that

his conduct has only escalated, given that he is charged here with possession with intent to

distribute 40 grams or more of Fentanyl, subjecting him to a mandatory five years of incarceration.

        C. Defendant Canarte

        Although it appears that Defendant Canarte also lacks any prior adult convictions, his

history and characteristics also favor pretrial detention in this case. First, although Defendant

Canarte was not found in possession of a firearm on September 24, 2020, it is clear that his

willingness to engage in criminal conduct is not limited to the instant offense. Specifically, law

enforcement has on multiple occasions – through Youtube, Instagram and other social media

platforms, observed Defendant Canarte in possession of suspected firearms. As depicted in the

below photographs, Defendant Canarte, who appears to have a penchant for firearms, has

repeatedly been observed directly possessing or having access to firearms:

        Photograph taken from music video posted on or about July 13, 2020 (Defendant Canarte

identified by red circle):




                                                6
  Case 1:20-mj-00189-ZMF Document 5 Filed 10/02/20 Page 7 of 9




Photograph of Defendant Canarte taken from social media on or about July 23, 2020:




                                      7
          Case 1:20-mj-00189-ZMF Document 5 Filed 10/02/20 Page 8 of 9




                                    Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by a defendant’s release, also weighs in favor of Defendants’ detention. The charged

offenses involve the possession with the intent to distribute a highly dangerous controlled

substance: fentanyl. Moreover, both Defendant Canarte and Defendant Brooks were also in

possession of additional controlled substances, given that Canarte was in possession of a bottle of

suspected Promethazine and Brooks was in possession of distribution amounts of suspected crack

cocaine. Fentanyl is an extremely dangerous substance and poses a great risk of causing serious

bodily injury to or the death of innocent persons in the community. Moreover, the risk caused by

the possession of firearms during drug trafficking offenses cannot be understated.

       Given the above assessment of all four relevant factors, no condition, or combination of

conditions, can ensure that Defendants will comply with court orders and abide by appropriate

release conditions. Furthermore, Defendants simply cannot rebut the presumptions applicable in

this case in light of the facts of the instant case and his own history and characteristics.

                                                 Conclusion

       The Court should grant the government=s motion to detain Defendants Giles, Brooks, and

Canarte pending trial.

                                                       Respectfully submitted,


                                                       MICHAEL R. SHERWIN
                                                       ACTING UNITED STATES ATTORNEY

                                               By:             /s/
                                                       ANDREA DUVALL
                                                       AR Bar 2013114
                                                       Assistant United States Attorney

                                                   8
Case 1:20-mj-00189-ZMF Document 5 Filed 10/02/20 Page 9 of 9




                                 555 Fourth Street, N.W., Fourth Floor
                                 Washington, D.C. 20530
                                 Telephone: (202) 252-6745
                                 E-mail: andrea.duvall2@usdoj.gov




                             9
